Citation Nr: 0029788	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  97-26 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service connected lumbosacral strain with arthritis 
before August 2, 1999.

2.  Entitlement to an evaluation in excess of 20 percent for 
the service connected lumbosacral strain with arthritis from 
August 2, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel




INTRODUCTION

The veteran had active service from September 1987 to 
September 1990.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).  By rating decision in April 1992, 
service connection was granted for lumbosacral strain with 
arthritis and a 10 percent evaluation was assigned under 
Diagnostic Code (DC) 5295, effective from September 19, 1990.

On June 26, 1996, the veteran submitted the instant claim for 
an increased evaluation for the service connected low back 
disability.  The case was remanded from the Board to the RO 
in May 1999 for additional development of the evidence. By 
rating decision in October 1999, a 20 percent evaluation was 
assigned for the service connected low back disability 
effective from the date of an August 2, 1999 VA orthopedic 
examination.  It was determined that the date of examination 
was the first time that the evidence supported a 20 percent 
evaluation.  

The veteran has continued her appeal requesting higher 
evaluations for the low back disability.  The Board notes 
that the instant appeal commenced upon receipt of the 
veteran's claim for increase in excess of 10 percent on June 
26, 1996.  Thereafter, a second issue evolved when the RO 
granted a 20 percent evaluation effective from August 2, 
1999.  Accordingly, the issues on appeal are whether a rating 
in excess of 10 percent is warranted for the service 
connected low back disability before August 2, 1999 and 
whether a rating in excess of 20 percent is warranted for the 
service connected low back disability from August 2, 1999.  

The case was remanded from the Board to the RO in January 
2000 for additional development of the evidence.  The case is 
once again before the Board for adjudication.  




REMAND

The veteran contends that the RO erred by failing to grant 
higher evaluations for the service connected low back 
disability.  

As part of the January 2000 Board remand, it was noted that 
the record was incomplete regarding development under the 
DeLuca case.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability 
involving a joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It was further held that the diagnostic codes 
pertaining to range of motion did not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  Unfortunately, the April 2000 VA 
orthopedic examination does not contain essential information 
as to the additional range of motion lost, if any.  
Accordingly, the veteran should be afforded another VA 
orthopedic examination which fully addresses the factors 
mandated in DeLuca.  

The Board notes that service connection is in effect for 
lumbosacral strain with arthritis of the low back.  A VA MRI 
of the low back in February 1997 was interpreted as showing 
mild diffuse degeneration of the intervertebral disc spaces 
of L4-5 and L5-S1.  A July 1999 VA medical statement 
indicates that the MRI had shown moderate lumbosacral 
spondylosis.  This evidence suggests the possible presence of 
intervertebral disc disease.  In a May 2000 statement, the 
veteran indicated that she suffered from spasms which ran 
down her right leg to the foot.  She further indicated that 
the VA examiner, who authored the July 1999 medical 
statement, had informed her that diagnostic testing had 
possibly shown that a lumbar disc had been crushed.  

The veteran, currently, has not been service connected for 
intervertebral disc syndrome.  Accordingly, as part of a VA 
orthopedic examination, the examiner should determine whether 
there is evidence of intervertebral disc syndrome and, if so, 
render an opinion as to whether neurological disability is 
related to the service connected low back disability.  

Although it appears that it is the veteran's basic contention 
that intervertebral disc disease has resulted from the 
service connected low back strain and arthritis, the Board 
also notes that it was determined e an opinion 
as to whether existing intervertebral disc syndrome was 
aggravated by the service connected low back strain and 
arthritis.

VA has a duty to assist the veteran in the development of 
facts pertaining to her claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support her claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The record shows that the veteran has 
been receiving ongoing treatment at the Cleveland VA medical 
center.  The RO should contact the veteran, determine all 
sources of treatment for the low back, and then obtain 
treatment records from all sources to include the source 
listed above.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Court has also held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Following the gathering of all recent treatment 
records, the veteran should be afforded a VA orthopedic 
examination that is compliant with Green and Massey.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for low back 
disability in recent years.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already contained in the claims folder to 
include those from the Cleveland VA 
medical center from May 1999 to the 
present.  Once obtained, all records 
should be permanently associated with the 
claims file.  

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of her low back 
disability.  The importance of appearing 
for the scheduled examination and the 
consequences of her failure to do so 
should be made available to the veteran.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated diagnostic tests must be 
performed.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  The examiner 
should provide complete range of motion 
studies for the low back.  Normal range 
of motion findings should also be 
provided for the low back.  

The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected low back due to any of 
the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.  

The examiner should indicate whether 
there is evidence of lumbosacral strain 
with listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  

The examiner should also determine 
whether a diagnosis of intervertebral 
disc syndrome is warranted and, if so, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that intervertebral disc disease is 
proximately due to or was permanently 
aggravated by the veteran's service 
connected low back strain and arthritis.  
If the examiner find that the service-
connected low back strain and arthritis 
aggravated existing intervertebral disc 
disease, then the examiner should express 
an opinion as to what level of 
intervertebral disc disease is 
attributable to such aggravation.  The 
answer to these questions should be 
formulated using the underlined standard 
of proof.  Complete reasons and bases for 
all medical opinions should be provided 
for the record.  

If it is determined that there is an 
etiological relationship between 
intervertebral disc disease and the 
service connected low back disability, 
then the examiner should indicate whether 
there is evidence of severe 
intervertebral disc disease with 
recurring attacks and intermittent 
relief; or whether there is evidence of 
pronounced intervertebral disc syndrome 
with persistent neurologic symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the 
site of any diseased disk.  The frequency 
of any attacks and whether there is any 
relief between attacks should be 
discussed.  Each of these criteria must 
be addressed.  

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca, Allen and 
Massey.  If the action taken remains 
adverse to the veteran in any way, she 
and her representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
her representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed, but she has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 9 -


